Pee Cueiam.
The plaintiffs-appellees brought suit to recover damages for injuries sustained by the wife whilst a passenger in a bus of the defendant by the breaking of a glass window and the admission into her left eye of a piece of glass therefrom. The husband sued for loss of services and for expenditures for medical attention and the like to have his wife healed of such injuries.
The state of demand was in two counts, one on behalf of the wife and one on behalf of the husband. At the trial the judge found in favor of the plaintiffs in the sum of $500, which is stated in the transcript of docket entries as follows: “Judgment was rendered for plaintiff for the sum of $500 damages, and $28.60 costs of suit.-”
The first ground of appeal is that the court erroneously entered a judgment against the defendant in the sum of $500 without designating the amount awarded to each of the plaintiffs. This appears to be a meritorious objection. The count in the state of demand on behalf of the wife demanded *329judgment for $400 and the count on behalf of the husband demanded damages in the sum of $100, but there is no way by which the verdict of the court may be apportioned as between the plaintiffs, and the judgment as entered is erroneous and invalid. Spencer v. Haines, 73 N. J. L. 325; O’Carrol v. Stark, 85 N. J. L. 438.
It is unnecessary to consider any of the other grounds of appeal.
The judgment is reversed and the record remitted to the District Court that a new trial may be had therein.